Citation Nr: 0834996	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-07 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
September 1984.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
October 2006.  This matter was originally on appeal from a 
February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an Order dated in May 2008, the Court remanded that part 
of the Board's October 2006 decision that denied a higher 
disability rating in excess of 10 percent for service-
connected right and left knee arthritis for compliance with 
the Joint Motion for Remand (JMR).

The parties found that although the Board noted 38 C.F.R. §§ 
4.40, 4.45 and 4.59 in its findings that a higher rating 
could not be assigned based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement, 
the Board's decision failed to provide an adequate discussion 
of the 2003 examination that noted increased pain during 
flare-ups and directed that the Board should on remand 
discuss whether Appellant's pain significantly limits 
functional ability during flare-up.

The Board notes that a letter from the veteran's attorney was 
received by VA in September 2008 asserting that the veteran's 
knee disabilities has worsened and requesting that an 
examination be conducted to assess the current level 
disability during a flare-up.  Unfortunately, scheduling VA 
examinations around a possible flare-up is not practical; 
thus, the Board requests that the veteran be notified to seek 
treatment during a flare-up and then submit records of that 
treatment.  In addition, an examination is warranted to 
assess the current severity of the veteran's knee 
disabilities.  38 C.F.R. § 3.159(c)(4). 

Finally, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA.  Therefore, it is apparent that the Board must 
remand this case to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider the claim has been obtained.  

In order to satisfy the duty to notify provisions for an 
increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In addition, the veteran should be advised of how VA 
determines disability ratings and effective dates.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), that complies with 
decisions by the United States Court of 
Appeals for Veterans Claims in Vazquez-
Flores and Dingess, supra, including the 
criteria necessary for entitlement to a 
higher rating pursuant to Diagnostic 
Codes 5010, 5260, and 5261.  In addition, 
the veteran should be advised that in 
order to have evidence of record during 
knee pain flare-up, he should seek 
treatment during such flare-up and then 
submit records of that treatment.  

2.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected right and left knee 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished.  
Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiner should be asked to determine 
whether the veteran's right or left knees 
exhibits weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when either knee is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  
 
3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




